 Case 2:19-cr-00313-SVW Document 115 Filed 06/29/20 Page 1 of 5 Page ID #:896




1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
3    Deputy Federal Public Defender
     ANGELA C. C. VIRAMONTES (Bar No. 228228)
4    (E-Mail: Angela_Viramontes@fd.org)
     Deputy Federal Public Defender
5    321 East 2nd Street
     Los Angeles, CA 90012
6    Telephone: (213) 894-2854
     Facsimile: (213) 894-0081
7
     Attorneys for Defendant
8    MARK DOMINGO
9
                              UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
13
     UNITED STATES OF AMERICA,                    Case No. 19-313-SVW
14
                 Plaintiff,                       MR. DOMINGO'S REPLY TO THE
15                                                GOVERNMENT'S OPPOSITION TO
           v.                                     HIS MOTION TO EXCLUDE
16                                                OTHER ACTS EVIDENCE
     MARK DOMINGO,
17
                 Defendant.
18
19         Defendant Mark Domingo, by and through his attorneys of record, David I.
20   Wasserman and Angela C. C. Viramontes, hereby files his reply to the government’s
21   opposition to Mr. Domingo’s motion to exclude other acts evidence.
22                                        Respectfully submitted,
23                                        AMY M. KARLIN
                                          Interim Federal Public Defender
24
25   DATED: June 29, 2020              By /s/ DAVID I. WASSERMAN
                                         DAVID I. WASSERMAN
26                                       ANGELA C. C. VIRAMONTES
                                         Deputy Federal Public Defenders
27                                       Attorney for MARK DOMINGO
28
                                              1
 Case 2:19-cr-00313-SVW Document 115 Filed 06/29/20 Page 2 of 5 Page ID #:897




1                                     I. INTRODUCTION
2          In Mr. Domingo’s motion to exclude evidence at Dkt. 72, the defense contended
3    that the proffered evidence was inadmissible both as other acts and as inextricably
4    intertwined. Further, Mr. Domingo outlined why this evidence was irrelevant to the
5    charged offenses and illustrated how its admission would violate the dictates of Federal
6    Rule of Evidence 403. The government’s opposition fails to adequately address why
7    the defense’s motion should not be granted. The Court should grant Mr. Domingo’s
8    motion.
9                                       II. ARGUMENT
10   A.    Evidence of Mr. Domingo’s statements regarding firearms and a
11         generalized desire to commit attacks are not relevant to his motive,
12         knowledge, or specific intent to use a weapon of mass destruction and
13         instead create a substantial risk of undue prejudice and confusion of
14         the issues.
15         The government notes in its opposition that “Defendant’s statements are
16   probative of his intent to commit a mass-casualty attack. That he had not yet settled on
17   the specific weapon to use at the time of those statements, and ultimately chose to use
18   IEDs instead of a firearm, does not render his statements regarding his desire to commit
19   an attack irrelevant.” Dkt. 98 (Gov’t Opp. at 8). It also notes that this evidence is
20   probative of motive and knowledge. The government is simply incorrect.
21         First, the government’s proffer is misleading. The government selectively omits
22   conversations between the CHS and Mr. Domingo. It tries to frame Mr. Domingo’s
23   statements about firearms are part of a larger desire to use a weapon of mass
24   destruction in a mass-casualty attack. Not so. As the totality of the conversations make
25   clear, the CHS dissuades Mr. Domingo from using his firearms in favor of using a
26   weapon of mass destruction. That Mr. Domingo persists in his desire to use a firearm
27   in addition to the weapon of mass destruction proves this. See generally Dkt. 96 (Mr.
28   Domingo’s opposition to the government’s motion to preclude an entrapment defense).
                                                   2
 Case 2:19-cr-00313-SVW Document 115 Filed 06/29/20 Page 3 of 5 Page ID #:898




1           Second, the government must prove that Mr. Domingo harbored the specific
2    intent to use a weapon of mass destruction. Id. Evidence that Mr. Domingo intended
3    to commit a mass-casualty attack with a firearm, rather than with a weapon of mass
4    destruction, is not probative of the charged offense. The gravamen of the charged
5    offense is the means of attack – that is, the improvised explosive device. Admission of
6    evidence regarding Mr. Domingo’s plans vis-à-vis firearms not only diverts the jury’s
7    attention from the ultimate question (i.e., whether there was an intent to use a weapon
8    of mass destruction), but also creates a scenario wherein the jury will convict Mr.
9    Domingo because he wanted to commit a mass-casualty attack regardless of the means
10   by which he chose to accomplish the act. This fact alone requires exclusion under Rule
11   403.
12          Third, Mr. Domingo’s statements to colleagues are similarly inadmissible. The
13   intent to commit a mass-casualty attack is not an element of the charged offense. In
14   fact, the offenses charged do not require an intent to kill or injure. Rather, the specific
15   intent required is that of using a specific type of weapon, to wit, a weapon of mass
16   destruction. Thus, even if Mr. Domingo simply wanted to cause damage to the park and
17   not to any person in it, he could still be found guilty of the instant offense. Thus, any
18   statements to his former colleague about a desire to commit a mass-murder are
19   irrelevant unless they are (a) more specific, and (b) relate to the use of a weapon of
20   mass destruction as the means of doing so. 1
21          Fourth, the government fails to articulate how the evidence is probative of
22   knowledge. In fact, it is unclear what “knowledge” is proven by the admission of
23   statements related to firearms or mass-murder. And Fifth, the proffered evidence is not
24   “necessary to . . . permit the prosecutor to offer a coherent and comprehensible story
25   regarding the commission of the crime,” nor is “it [] obviously necessary. . . for the
26
27          1
             Based on its arguments in its opposition (Dkt. 98), it appears that the
28   government has abandoned any proffer regarding Mr. Domingo’s statements made to
     fellow soldiers or conduct he exhibited while in the military.
                                                  3
 Case 2:19-cr-00313-SVW Document 115 Filed 06/29/20 Page 4 of 5 Page ID #:899




1    government to explain . . . the events surrounding the commission of the crime.”
2    United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir. 1995). The crime
3    charged is the attempted use a weapons of mass destruction. All that is “necessary” for
4    the government to prove its case is evidence of the contact between Mr. Domingo and
5    the CHS, parts of their conversations regarding the planning of the Long Beach rally,
6    the CHS’s offer to find a weapon of mass destruction, Mr. Domingo’s agreement to use
7    a weapon of mass destruction with the CHS and UCE, the trip to the Long Beach park
8    in question, and the arrest of Mr. Domingo while he possessed the inert bomb.
9    Anything beyond this serves to sensationalize the trial in this case, thereby confusing
10   the issues for the jury with irrelevant evidence and creating a substantial risk of unfair
11   prejudice.
12   B.    Mr. Domingo’s possession and endorsement of ISIS propaganda is
13         minimally probative and highly prejudicial.
14         As noted by the defense in its reply to the government’s opposition regarding
15   violent materials, the cases it cites are inapt because the materials proffered in this case
16   are worse than the charged offenses. Unlike in the cases cited by the government in its
17   oppositions (Dkts. 85 and 98), where the charged offenses were violent in nature,
18   resulted in actual death or injury, and the evidence consisted predominantly of evidence
19   related to that death or injury, there was no actual death or bodily injury in the case at
20   bar. Instead, the government wants to show the jury evidence of what might have
21   happened had this not been an FBI-sting. In doing so, the government will needlessly
22   inflame the jury and insinuate that if they do not convict Mr. Domingo, bloodshed and
23   death is what could happen if he walks free. If the existence of this evidence is
24   necessary, the government can simply have an agent testify as to its content and Mr.
25   Domingo’s possession and endorsement of such materials. But the gratuitous display
26   of the violent depictions in this case – with or without redaction – is impermissible and
27   should be rejected.
28
                                                    4
 Case 2:19-cr-00313-SVW Document 115 Filed 06/29/20 Page 5 of 5 Page ID #:900




1    C.    Even if the Court admits the government’s evidence to rebut an
2          entrapment defense, this evidence should be limited in volume and
3          scope.
4          To the extent the Court permits the government to rebut an entrapment defense
5    with the evidence referenced in the government’s opposition, the Court should limit the
6    volume of evidence the government can use in order to avoid the introduction of
7    needlessly cumulative evidence. Furthermore, if the government is permitted to use the
8    aforementioned evidence, the defense must be able to rebut this motive evidence with
9    evidence suggesting that this attack was motivated by Mr. Domingo’s generalized
10   disdain for society and his feelings of rejection, worthlessness, and hopelessness. The
11   government should not be permitted to provide the jury a one-sided, incomplete view of
12   Mr. Domingo’s thoughts and conduct.
13                                    III. CONCLUSION
14         Based on the foregoing, the Court should grant Mr. Domingo’s motion to
15   exclude other acts or putatively-inextricably intertwined evidence as outlined in Dkt.
16   72.
17
                                            AMY M. KARLIN
18                                          Interim Federal Public Defender
19   DATED: June 29, 2020               By /s/ DAVID I. WASSERMAN
                                          DAVID I. WASSERMAN
20                                        ANGELA C. C. VIRAMONTES
                                          Deputy Federal Public Defenders
21                                        Attorney for MARK DOMINGO
22
23
24
25
26
27
28
                                                  5
